RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Amendments to claims 1, 3, 4, 7, and 9, filed on 24 June 2022, have been entered in the above-identified application.  Claim 11 has been added and claim 2 has been cancelled by applicant.  Claims 1 and 3-11 are pending.

WITHDRAWN REJECTIONS
The objections to claims 3, 4, and 9 made of record on page 3, paragraph 6 of the office action mailed 29 March 2022 have been withdrawn due to Applicant’s amendment in the response filed 24 June 2022.
The 35 U.S.C. § 101 and 112(b) rejection of claim 7, made of record on page 4, paragraph 7 of the office action mailed 29 March 2022 have been withdrawn due to Applicant’s amendment in the response filed 24 June 2022.
The 35 U.S.C. § 112(d) rejection of claim 2, made of record on page 4, paragraph 8 of the office action mailed 29 March 2022 have been withdrawn due to Applicant’s amendment in the response filed 24 June 2022.


NEW OBJECTION AND REPEATED REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 8 is objected to because of the following informalities.  Appropriate correction is required.
Claim 8 at line 8 includes an extraneous letter “Q” in the phrase “…after activation of the primer layers Q and chemical reaction of…”.

Claim Rejections - 35 USC § 102
Claims 1, 3, 5, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gladstone (U.S. Pat. 3,770,555).
Regarding claims 1 and 11, Gladstone discloses a partially cured adhesive composition in the form of a dried, heat-activatable, preformed film, see abstract.  The partially cured preformed film is interposed between two surfaces to be joined and then heated to activate the adhesive, see abstract and col. 9, lines 21-45.  The adhesive is unwound from a roll, cut to the desired size, and applied to the adherend.  The adhesive film consists of heat-activatable adhesive film 11 and release liner 12, see col. 9, lines 9-16.  Thus the adhesive film is activatable for chemical reaction with an adhesive as claimed.  Upon removal of the release liner, the film consists of only a single heat-activatable layer, meeting the limitation of claim 11.
The film is tackified as described at col. 9, lines 21-30.  Thus the partially cured heat-activatable adhesive film reads on a self-adhesive primer layer as claimed.
The limitation “for application to a component of a motor vehicle” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  See MPEP § 2111.02.  In this case, the adhesive film of Gladstone is capable of being applied to a portion of a vehicle to adhere vehicle components together.
Regarding claim 3, Gladstone teaches that the preformed adhesive film is formed from a polyurethane adhesive composition which includes essential components of an isocyanate and an isocyanate reactive compound, namely a poly-functional active hydrogen containing component, see col. 4, lines 57-63.  Specific isocyanates are described at col. 5, lines 37-52.  Suitable active hydrogen containing compounds include polyhydric alcohols such as ethylene glycol, 1,5-pentane diol, see col. 5, lines 7-37.  These read on the claimed isocyanate containing compound and the compound having at least one hydroxyl group.
Regarding claim 5, Gladstone teaches that the pre-formed adhesive layer can be activated by heat, see col. 9, lines 21-28.

Claims 1, 5, 6, 7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amick (U.S. Pub. 2016/0023243).
Regarding claims 1 and 5 and 11, Amick describes a dry primer film and its use, see title and abstract.  As shown in FIG. 4 and described at p. 3, [0036], a primer layer is formed onto a release carrier film and then dried.  Subsequent steps may include coating an adhesive onto the primer layer.  However, before the adhesive is applied, there is a product which consists of only the release carrier film and the primer layer.  Note that the carrier film is removable, see p. 3, [0041], and thus the product may consist of only the primer layer, meeting the limitation of claim 11.  The primer layer is a thermally self-crosslinking latent heat curing material, see p. 4, [0053-0054] which means that the primer layer cross-links and sets upon the application of heat.  See also p. 5, [0059].  Thus it is activatable for chemical reaction with an adhesive as claimed.  The adhesive film is used for repair of vehicle components, see p. 1, [0001].
The release film has a measurable release force required to separate the release coating from the dried (un-cured) primer layer of less than about 19.7 g/cm (50 g/in), see p. 4, [0047].  Thus the primer layer is self-adhesive as claimed.
Regarding claim 6, Amick teaches that the film may be pigmented to match the color of the repair area, see p. 2, [0015].  Example 1 at p. 8 incudes Raven 450 which is a black pigment, see paragraph [0120] and notes below the component list.
Regarding claim 7, Amick teaches that the adhesive film is used to repair components of vehicles, see p. 1, [0008].

Claim Rejections - 35 USC § 103
Claims 3, 4, 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Amick (U.S. Pub. 2016/0023243) in view of Huck (U.S. Pub. 2010/0183874).
Regarding claim 8, Amick is relied upon as described above to teach a dry primer film and its use to bond components of vehicles.  However, Amick does not specify a structure in which two primer films and an intermediate adhesive layer are used to bond two components of vehicles as claimed.
Huck describes a hot melt adhesive which is used to adhere components together.  Huck also teaches the hot melt adhesive composition is suitable for use as a primer, see p. 5, [0087-0088].  As shown in FIG. 2 and described at p. 6, [0122], an exemplary embodiment includes two substrates S1 and S2 (shown as 2 and 5 in the figure) each having a layer of the hot-melt adhesive 3 applied as a primer followed by application of a layer of a hot-melt adhesive composition 4 and bonding.  Huck further teaches that the bonded articles may be components of a vehicle for water or land (e.g. an automobile, a bus, a truck, a train, or a boat), see p. 6, [0126], thus meeting the limitation of a bonding assembly of two components of a motor vehicle.  

    PNG
    media_image1.png
    523
    495
    media_image1.png
    Greyscale

Huck and Amick are analogous as they are similar in structure and function, as each is directed to dry (solvent-free) primer compositions used for bonding of components in vehicles.
It would have been obvious to have employed two primer films combined with an adhesive layer to bond components as disclosed in Huck using primer films in the form of Amick to arrive at the claimed invention, as Huck teaches that using the solvent-free primers and adhesives as sealing materials results in low-VOC or VOC-free coatings, adhesives, and primers, see p. 2, [0039-0042].  Under the conditions described in Huck, the hot-melt adhesive primer can be cooled below its application temperature even before chemical cross-linking, such that a physical stiffening can occur which imparts a certain initial strength to the adhesive composite, see p. 2, [0042].
Regarding claim 9, Huck describes an adhesive bonding process beginning at p. 5, [0100] comprising:
Heating a hot-melt adhesive primer composition above its melting point (implied to occur before step c1 in [0100]);
Application of the molten hot-melt adhesive primer to a substrate S1 to be bonded (see step c1, [0100]);
Application of the molten hot-melt adhesive primer to a substrate S2 to be bonded (see step c2, [0101]);
Cooling of the primer on S1 below its melting point (see step c3, [0102]);
Application of a second adhesive onto the hotmelt adhesive composition to the cooled primer on substrate S1 (see step c3, [0102]);
Fusing of S1 with S2 within the open time of the second adhesive (see step c4, [0103]).
	Thus, each claimed step occurs.  The step of heating the hot-melt adhesive primer composition reads on activating the primer layers of the two adhesive tapes as claimed.
	Regarding claim 10, Amick teaches that the primer film can be in the form of a roll, see p. 3, [0037].  Thus, the primer film will be unrolled prior to application onto a substrate.
	Regarding claims 3 and 4, Amick is relied upon as described above to teach the adhesive primer of claim 1. Amick teaches that the primer composition may include  a urethane binder, see abstract and p. 1, [0011].  Amick further teaches that the urethane may be based on hydroxyl-terminated polyesters, see p. 5, [0063].  However, Amick does not specify the particular isocyanate and hydroxyl-group containing components as claimed.
	Huck describes an exemplary hot-melt adhesive primer composition which includes an isocyanate-group terminated polyurethane polymer, see p. 2, [0050].  Such polymers are formed by the reaction of at least one polyol with at least one isocyanate, see p. 2, [0051].  The polyisocyanate components are further detailed at p. 3, [0065-0066], and particular polyols are described beginning at p. 2, [0052].  The polyols have two or more OH groups, see p. 3-4, [0053], such as 1,3-propane diol or neopentyl glycol.  These read on the components of claim 3 and the isocyanate and polyhydric alcohol components of claim 4.
Huck also describes that the composition includes a catalyst, see p. 4, [0079], plus optional additives including antioxidants, pigments, dyes, fillers, softeners, and others, see p. 4, [0084].  These read on the catalyst, additive and filler compounds of claim 4.

RESPONSE TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 24 June 2022 regarding the 35 U.S.C. § 102 rejection of claims 1-3 and 5-7 of record over Gladstone (U.S. Pat. 3,770,555) have been carefully considered but are deemed unpersuasive.
Applicant argues that Gladstone does not disclose a primer in the sense described in the specification or arguments, see p. 9 of the remarks.
The Examiner is not persuaded.  The specification does not define the term “primer” to be limited to the sense described in applicant’s remarks.  The heat-activatable adhesive film described in Gladstone reads on a primer layer as it meets the self-adhesive upper and lower side limitation of the claim and is activatable (using heat) for chemical reaction with an adhesive as claimed.  Note that claims are to be given the broadest reasonable interpretation consistent with the specification, see MPEP § 2111.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a defined layer thickness of the primer tape, long open times) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Accordingly, this 35 U.S.C. § 102 rejection is maintained.

Applicant’s arguments in the response filed 24 June 2022 regarding the 35 U.S.C. § 103 rejection of claims 1, 2, 5, 6, and 7 of record over Amick (U.S. Pub. 2016/0223243) and of claims 3, 4, 8, 9, and 10 over Amick in view of Huck (U.S. Pub. 2010/0183874) have been carefully considered but are deemed unpersuasive.
Applicant admits that Amick describes a dry primer film which includes a latent heat curing material, but argues that does not describe a primer layer as in the claims because the primer layer is not self-adhesive, see p. 9 of the remarks.  Applicant further looks to FIG. 3 of Amick which shows primer layer 310 provided with additional layers on the upper and lower sides, namely layers 330 (release carrier film) at the top and adhesive layer 320 and protective release liner 340 in that order at the bottom of the primer layer.  Applicant argues that in such a configuration, primer layer 310 cannot be adhesive.
The Examiner is not persuaded.  Amick describes a latent heat curing material which has a measurable release force required to separate the release coating from the dried (un-cured) primer layer of less than about 19.7 g/cm (50 g/in), see p. 4, [0047].  Thus the primer layer is self-adhesive as claimed.  Further, as noted in the rejection above, Amick teaches that the adhesive layer is applied after the primer layer is formed, see p. 3, [0036-0040].  Before the adhesive is applied, there is a product which consists of only the release carrier film and the primer layer which meets the claimed structure as in claim 1.
Applicant further argues on p. 10-11 that Gladstone and Amick do not anticipate or render obvious claim 1, and that the dependent claims 3, 4, 8, 9, and 10 are thus also in condition for allowance.
The Examiner is not persuaded.  Gladstone and Amick are not deficient as described above.  Applicant has not identified any deficiency regarding the combination of Amick and Huck used to reject claims 3, 4, 8, 9, and 10.
Accordingly, these 35 U.S.C. § 103 rejections are maintained.


Conclusion
All claims are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759